Interlocutory judgment affirmed, with costs. First and second questions certified answered in the negative. Third question answered in the affirmative. Fifth question answered as follows: The widow took a life estate, with power of sale, and was entitled to use the principal thereof for her maintenance, the remainder at her death being given equally to testator's three brothers. The fourth question, not having been passed upon by the Appellate Division, is not answered; no opinion.
Concur: CULLEN, Ch. J., GRAY, O'BRIEN, EDWARD T. BARTLETT, WERNER and CHASE, JJ. Not sitting: HISCOCK, J.